J-S31008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRIS JOHNSON                              :
                                               :
                       Appellant               :   No. 2265 EDA 2021

             Appeal from the PCRA Order Entered October 8, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001191-2017


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 19, 2022

        Chris Johnson appeals from the order that dismissed without a hearing

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”).

We affirm.

        The facts underlying Appellant’s convictions are as follows:

        The victim, Marquise Matthews, sold heroin on the 2900 block of
        Rosehill Street in Philadelphia. Appellant also sold heroin, just two
        blocks west, at C and Cambria Streets. The blocks in the
        neighborhood each sold their own “brand” of heroin. No two
        brands were sold on the same block.            The brand sold on
        Matthews's block was “Block Party.”

        On the corner of the 2900 block of Rosehill and Cambria Streets
        was the Good Good Chinese store. Both Matthews and Appellant
        frequented the store. Multiple brands of heroin, including Block
        Party, were sold there, which was uncommon. Typically, when
        competing brands were sold within the same territory, an
        altercation would result.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S31008-22


     On the evening of October 11, 2016, a shootout occurred behind
     the store. No one was injured in the shooting; however, fourteen
     bags of Block Party heroin were recovered at the scene, as well as
     two .45-caliber and five 9-millimeter fired cartridge casings.

     Five nights later, on October 16, 2016, Matthews was selling drugs
     with his associate, Jamil Myrick, near the middle of the 2900 block
     of Rosehill Street. Also with the pair was another associate known
     as “Poo.” At approximately 12:09 a.m., Matthews and Myrick
     were standing outside on the steps of a home, and Poo was
     perched on a car across from them, when Appellant approached
     the group and began to fire shots at them. Myrick immediately
     began to run down the street, while Poo dove out of the way.
     Matthews also tried to dive out of the way; however, he was struck
     once in the head. Appellant fled the scene, running down Cambria
     towards C Street.

     Philadelphia police officers responded to the scene upon a report
     of shots fired. When they arrived, they found Matthews laying on
     the sidewalk. The officers placed Matthews in a police wagon, and
     began to transport him to Temple University Hospital. However,
     while en route, the wagon was met by paramedics from the
     Philadelphia Fire Department, who pronounced Matthews dead.

     Philadelphia police detectives then conducted an investigation of
     the shooting. During the course of the investigation, Tyera
     Hyman, Jamil Myrick, and Keenan Bernard positively identified
     Appellant as the shooter. Additionally, police recovered six .45-
     caliber fired cartridge casings from the scene. Ballistics confirmed
     that all of the casings came from the same gun, and that the same
     gun was also used in the October 11, 2016 shootout that occurred
     behind the Good Good Chinese store. A text message was
     recovered from Appellant’s cell phone, in which he admitted to
     participating in a shootout on October 11, 2016.

Commonwealth v. Johnson, 203 A.3d 338 (Pa.Super. 2018) (unpublished

memorandum at 1-2) (cleaned up), appeal denied, 208 A3d 62 (Pa. 2019).

     Appellant was charged with murder and other crimes and elected to be

tried by a jury.   At trial, the Commonwealth’s evidence against Appellant

included the testimony of eyewitnesses Hyman, Myrick, and Bernard, the

                                    -2-
J-S31008-22


expert ballistics testimony of Examiner Lisa Buchannan, and information from

Appellant’s cell phone, including text messages and web browsing history.1

The jury convicted Appellant of first-degree murder, possession of an

instrument of crime, and firearms offenses, and the trial court imposed the

mandatory sentence of life imprisonment.         On direct appeal, this Court

affirmed Appellant’s judgment of sentence and our Supreme Court denied

allocatur. See id.

       On August 5, 2020, Appellant filed a timely PCRA petition through

privately-retained counsel, raising two claims of ineffective assistance of trial

counsel. Pertinent to this appeal, Appellant contended that trial counsel was

ineffective in his handling of the expert testimony of Examiner Buchanan.

Specifically, he contended that counsel should have moved to exclude or limit

the scope of the ballistics testimony pursuant to Pa.R.E. 702 and Frye v.

United States, 293 F. 1013 (D.C. Cir. 1923), because it was based upon a

methodology that is no longer generally accepted in the scientific community,

or pursuant to Pa.R.E. 403 because it was more prejudicial than probative.

Appellant alternatively asserted that if efforts to exclude Examiner Buchanan’s

testimony failed, counsel should have cross-examined her about the



____________________________________________


1 The cell phone information indicated not only that Appellant had sent a text
message admitting to the October 11, 2016 shootout, but also that there was
no phone activity during and around the time of Matthews’s murder and that,
following the murder, Appellant searched for news coverage about the
shooting and who was on the list of most wanted fugitives in Philadelphia.

                                           -3-
J-S31008-22


weaknesses in her methodology or called his own expert to explain those

weaknesses. See PCRA Petition, 8/5/20, at 8-15.

      The Commonwealth filed a motion to dismiss the petition, assailing the

merits of Appellant’s claims.    Of note, the Commonwealth observed that

Appellant had failed to offer a report from an expert who was available to

testify to offer evidence beneficial to Appellant, or to establish prejudice by

indicating that the jury likely would have reached a different verdict given the

rest of the evidence identifying Appellant as the shooter.      See Motion to

Dismiss, 12/3/20, at 7-17.

      Appellant then filed a motion to access any and all evidence reviewed

by Examiner Buchanan to allow inspection by an expert witness he had

retained. The PCRA court granted the motion. Appellant subsequently filed a

response to the Commonwealth’s motion to dismiss which presented

additional argument on the Frye issue, but which did not include any report

from his own expert. See Response to Motion to Dismiss, 2/26/21, at 1-3.

      On August 20, 2021, the PCRA court issued notice of its intent to dismiss

Appellant’s petition without a hearing because his claims lacked merit. After

Appellant declined to file a response, the court dismissed the petition.

Appellant filed a timely notice of appeal and both Appellant and the PCRA court

complied with Pa.R.A.P. 1925. Appellant presents one issue for our review:

      Did the PCRA court commit revers[i]ble error by dismissing
      [Appellant]’s PCRA petition without a hearing where the petition
      averred that trial counsel was ineffective for failing to object to
      the opinion testimony of the Commonwealth’s firearms examiner,

                                     -4-
J-S31008-22


      whose opinions were inadmissible under Rule 702 of Pennsylvania
      Rules of Evidence because the methodology of a firearms
      examiner are no longer generally accepted in the scientific
      community?

Appellant’s brief at 3.

      We begin with a review of the applicable legal tenets. “Our standard of

review of the denial of a PCRA petition is limited to examining whether the

evidence of record supports the court’s determination and whether its decision

is free of legal error.”   Commonwealth v. Washington, 269 A.3d 1255,

1262 (Pa.Super. 2022) (cleaned up). This Court “may affirm a PCRA court’s

decision on any grounds if the record supports it.”       Commonwealth v.

Dozier, 208 A.3d 1101, 1103 (Pa.Super. 2019) (cleaned up).             It is an

appellant’s burden to convince us both that the PCRA court erred and that

relief is due. Commonwealth v. Stansbury, 219 A.3d 157, 161 (Pa.Super.

2019).

      As Appellant’s claim assails the effectiveness of his trial counsel, the

following principles apply:

      [T]o establish a claim of ineffective assistance of counsel, a
      defendant must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place. The burden is on the defendant to prove all three of the
      following prongs: (1) the underlying claim is of arguable merit;
      (2) that counsel had no reasonable strategic basis for his or her
      action or inaction; and (3) but for the errors and omissions of
      counsel, there is a reasonable probability that the outcome of the
      proceedings would have been different.




                                     -5-
J-S31008-22


Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019)

(cleaned up).    “A failure to satisfy any prong of the ineffectiveness test

requires rejection of the claim of ineffectiveness.”      Commonwealth v.

Daniels, 963 A.2d 409, 419 (Pa. 2009). Accordingly, if Appellant failed to

establish any one prong of the test, we need not examine the others. Id. at

427.

       Appellant’s brief is devoted entirely to the arguable merit prong of his

claim.   He presents no indication that he pled and offered to prove the

reasonable basis prong in the PCRA court. Appellant also neglects to squarely

present an argument that he was prejudiced by trial counsel’s failure to seek

to exclude or undermine the Commonwealth’s ballistics expert. The closest

he comes is to contend that Examiner Buchanan “was a significant component

of the Commonwealth’s case,” and that, without her testimony, the evidence

of the other shooting would not have been admitted. Appellant’s brief at 11.

We disagree.

       We observe that “[p]rejudice is established if there is a reasonable

probability that, but for counsel’s errors, the result of the proceeding would

have been different.    A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Sandusky, supra at 1044. “[T]he

ultimate focus of inquiry must be on the fundamental fairness of the

proceeding whose result is being challenged.”         Commonwealth v. R.

Johnson, 236 A.3d 63, 69 (Pa.Super. 2020) (cleaned up). Consequently, in


                                     -6-
J-S31008-22


assessing prejudice, “[t]he strength of the prosecution’s case from the original

proceeding is a vital part of the reviewing court’s inquiry.” Id.

      The Commonwealth presents a persuasive argument against Appellant’s

ability to prove prejudice:

      Examiner Buchanan’s testimony was only one small piece of
      evidence supporting [Appellant’s] first-degree murder conviction,
      and the outcome would not have changed even without her
      testimony. Examiner Buchanan merely established that fired
      cartridge casings from the same gun were used in the two
      shootings at issue in this case. She did not place the gun in
      [Appellant]’s hand or have anything to say about who was
      involved in each shooting.

             By contrast, the Commonwealth presented testimony from
      three eyewitnesses who identified defendant as the shooter.
      And [Appellant]’s cell phone data contained further evidence of his
      guilt: he had no activity whatsoever on his phone, either incoming
      or outgoing, around the time of the murder. After the murder,
      [Appellant] searched the word “shooting” and visited several
      websites listing “Philadelphia’s Most Wanted Fugitives.”     Given
      the totality of the evidence against him, no challenge to Examiner
      Buchanan’s testimony would have dissuaded the jury from
      reaching a guilty verdict on the first-degree murder charge.

Commonwealth’s brief at 19-20 (cleaned up, emphasis in original).

      We agree that, given the strength of the Commonwealth’s additional

evidence pointing to Appellant as the shooter, it is not likely that the jury

would have reached a different conclusion as to Appellant’s guilt had Examiner

Buchanan’s testimony been excluded or her methodology questioned on cross-

examination. Appellant was identified by three individuals as the person who

shot Marquise Matthews and his cell phone records evinced a particular

interest in efforts to locate the shooter. Moreover, even if Examiner Buchanan


                                     -7-
J-S31008-22


had not been permitted to testify that the exact same gun used in

Mr. Matthews’s murder was used in the shootout the prior week, the

Commonwealth had proof that .45-caliber fired cartridge casings were found

at the scene of both shootings and Appellant admitted in a text message that

he participated in the earlier shooting. As such, the Commonwealth had a

strong case against Appellant even without Examiner Buchanan’s testimony.

Cf. Commonwealth v. Hopkins, 231 A.3d 855, 876 (Pa.Super. 2020)

(holding that the defendant was prejudiced by counsel’s failure to pursue a

Frye motion where the improperly admitted expert testimony was “essential

to the Commonwealth’s case” because it was “[o]nly through his testimony

[that] the Commonwealth [was] able to persuade the jury that [the

defendant] was the murderer”).

       Thus, even if Appellant is correct the PCRA court wrongly held that his

claim lacked arguable merit, his inability to establish that the outcome of the

proceedings would have been different had trial counsel succeeded in

excluding or limiting Examiner Buchanan’s testimony is fatal to his claim.2

Since Appellant has failed to satisfy his burden of establishing that the PCRA


____________________________________________


2 The PCRA court’s opinion provides an analysis of both Pennsylvania law and
that of other Frye jurisdictions that strongly supports the finding that the
ballistics evidence presented at Appellant’s trial was neither novel nor the
product of a methodology that has ceased to be generally accepted. See
PCRA Court Opinion, 12/10/21, at 6-9. However, Appellant’s failure to
establish the other prongs of his claim obviates our need to delve into the
details of the scientific evidence at issue and Frye’s application to the
methodology underpinning it.

                                           -8-
J-S31008-22


court’s dismissal of his petition was erroneous and that he is entitled to relief,

we affirm the PCRA court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2022




                                      -9-